Citation Nr: 1711636	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a sinus disability.

An August 2014 Board decision denied the claim on appeal.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated the August 2014 Board decision and remanded the matter for further action.  

In April 2016, the Board remanded the claim for further action pursuant to the Court's decision.  For the reasons explained below, the Board finds that there has not been substantial compliance with its prior remand instructions and another remand is necessary before a decision may be made on the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for entitlement to service connection for a sinus disability. 

In its April 2016 remand, the Board instructed the VA examiner to evaluate the Veteran and address the nature and etiology of any diagnosed sinus disability.  The examiner was asked to opine whether any diagnosed disability was at least as likely as not due to the Veteran's service or any incident of service, to include exposure to missile fuel during service.  The examiner was specifically asked to consider the Veteran's assertions that he had sinus problems in-service and post-service.

A May 2016 VA examination report reflects that the Veteran has diagnosed allergic rhinitis since 1983 with permanent hypertrophy of the nasal turbinates.  The examiner opined that the Veteran's diagnosis of sinusitis was less likely than not related to service or in-service injury such as exposure to missile fuel.  The examiner noted that the Veteran had a sinus x-ray in April 2011 that showed possible soft tissue nodule in the right sphenoid sinus.  She also stated that she believed the Veteran had a sinus problem, but that there was no mention in the medical record that the Veteran was exposed to missile fuel.

A May 2016 addendum opinion by the same examiner documents that, after reviewing the Veteran's records, the examiner found that there was no documented in-service incident or etiology that initiated the Veteran's sinusitis condition.

In the February 2017 brief, the Veteran's representative contended that the addendum opinion was inadequate and that an ear, nose, and throat specialist should have been asked for an opinion rather than the family medicine practitioner who provided the opinion.  For the following reasons, consistent with the argument made by the Veteran's representative, the Board agrees.

In the May 2016 VA examination, the examiner diagnosed the Veteran with allergic rhinitis since 1983.  However, in her opinion, she states that the Veteran's sinusitis was less likely than not related to service.  Further, the examiner concluded that there was no evidence that the Veteran was exposed to missile fuel during service, but in its August 2014 decision and April 2016 remand, the Board conceded exposure to missile fuel.  In addition, the examiner failed to address the Veteran's assertions that he first developed a sinus problems during service and has had sinus problem since that time.

The Veteran's representative requested that, if the claim could not be granted, a new opinion from an appropriate specialist physician be obtained.  The Board will therefore remand the claim to request such an opinion. 

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his sinus disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any additional outstanding VA treatment records.  All records and responses received should be associated with the claims file.

3.  Request an opinion from an appropriate specialist physician, such as an ear, nose, and throat specialist.

The entire claims file, and a copy of this remand, must be provided to and reviewed by the physician.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the physician should indicate whether the Veteran's sinus disability is at least as likely as not (i.e., a 50 percent probability or greater) due to or the result of service or any in-service injury, to include exposure to missile fuel.

The physician should note that exposure to missile fuel has been conceded in this case. 

The physician is advised that the Veteran is competent to report his symptoms of sinus problems starting during service and his sinus problems after service, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a sinus disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




